          Case 1:19-cv-12378-RGS Document 9 Filed 12/18/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                          )
BOSTON EXECUTIVE SEARCH ASSOCIATES, INC., )
                                          )
                    Plaintiff,            )
          v.                              )                        C.A. No. 19-CV-12378 (RGS)
                                          )
FRESHFIELDS BRUCKHAUS DERINGER US LLP,    )
                                          )
                    Defendant.            )
                                          )

              PLAINTIFF’S RULE 7.1 CORPORATE DISCLOSURE FORM

       Pursuant to Federal Rule of Civil Procedure 7.1 and to enable the Court to evaluate

possible disqualification or recusal, the undersigned counsel for Plaintiff Boston Executive

Search Associates, Inc. (a private non-governmental party) certifies that the following are the

corporate parents, affiliates and/or subsidiaries of said party, which are publicly held:

       NONE.

                                       BOSTON EXECUTIVE SEARCH ASSOCIATES, INC.
                                       By its Attorneys,
                                       /s/ Douglas W. Salvesen

                                       Douglas W. Salvesen (BBO# 550322)
                                       YURKO, SALVESEN & REMZ, P.C.
                                       One Washington Mall, 11th Floor
                                       Boston, Massachusetts 02113
                                       (617) 723-6900


                                  CERTIFICATE OF SERVICE

        I hereby certify that this document was filed through the ECF system and served
electronically on all registered participants as identified in the Notice of Electronic Filing (NEF),
which includes counsel for all parties.

                                       /s/ Douglas W. Salvesen

                                       Douglas W. Salvesen
Dated: December 17, 2019
